        Case 1:20-cv-07877-VSB-KHP Document 7 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CRYSTAL LEE CHU,                                                                  10/27/2020
 obo M.W.V.

                                  Plaintiff,                   1:20-CV-7877 (VSB) (KHP)
                      -against-                                   ORDER OF SERVICE
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

        The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of New

York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing fee

has been waived. This Order shall not supersede the prior scheduling order issued in this case

at ECF No. 6. The Clerk of Court is respectfully requested to send a copy of this Order to the pro

se Plaintiff.

        SO ORDERED.

 Dated:     October 27, 2020
            New York, New York

                                                                KATHARINE H. PARKER
                                                            United States Magistrate Judge
